Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 2, 3, 7, 8, 12, 13, 17, 18 are allowed.
Aerie et al. (US 2011/0043479), figs. 1, 4, 5, discloses a display device comprising: an element substrate having flexibility (substrate 21); a display portion over the element substrate (display 20); a bent portion obtained by ending the element substrate (elements 21, 20); and a driver circuit for driving the display portion, the driver circuit being sandwiched by the element substrate at the bent portion (elements 21a, 24, 25 and 28, fig. 8, pars. 80-82, fig. 5, discloses the driver circuit 24, 25, 28 is superimpose the substrate 21, while the substrate 21 and the driver circuit roll into the element 4 of fig. 1b, the driver circuit could be sandwiched by the substrate 21 at the bend portion (see figs. 1 and 5)). Moreover, Aerie et al. discloses a bent portion obtained by bending the element substrate, but silent about the sealing substrate. However, it is known in the art for any display or touch substrate with any electric circuit to have a seal or protective layer, therefore the driver circuit is sandwiched by the element substrate and the sealing substrate at the bent portion (see Aerie et al. fig. 5, discloses the driver circuit 24, 25, 28 is superimpose the substrate 21, while the substrate 21 and the driver circuit roll into the element 4 of fig. lb, the driver circuit could be sandwiched by the substrate 21 at the bend portion, furthermore the sealing or protected layer superimpose of the portion 24a is required for a substrate, it is inherently to have a sealing layer to protect the portion 21a).
Arneson US 2008/0291225 discloses the flexible display can have a flat configuration enabling the processor to control the entire display to be active in the flat configuration. The display can have at least one curved configuration and the processor controls the active area to be less than half of the full display area when the display is in the at least one curved configuration. 
None of the reference cited in record disclose or suggest an electronic device comprising:
an element substrate that has flexibility and is provided with a display portion, a first scan line driver circuit, and a second scan line driver circuit; a signal line driver circuit; and a supporting portion, wherein the element substrate comprises: a first side along which the first scan line driver circuit is provided, the first side being parallel to a first direction; a second side along which the second scan line driver circuit is provided, the second side being parallel to the first direction; a third side that is parallel to a second direction intersecting with the first direction; a first curved portion that is curved in the second direction so as to be along the first side and comprises a region between the display portion and the first scan line driver circuit: a second curved portion that is curved in the second direction so as to be along the second side and comprises a region between the display portion and the second scan line driver circuit: and a third 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590.  The examiner can normally be reached on M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VAN N CHOW/Primary Examiner, Art Unit 2623